 1                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ROY RIOS, an individual,              Case No.: 8:18-cv-01252-JLS-ADS
12              Plaintiff,
                                           ORDER GRANTING DISMISSAL
13                                         OF ENTIRE ACTION WITH
                v.                         PREJUDCE
14
   MENTOR GRAPHICS CORPORATION,
15 an Oregon corporation; and DOES 1-10,
   inclusive,                              Complaint filed: June 8, 2018
16

17             Defendants.
18

19

20

21

22

23

24

25

26
27

28

                     ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8          5/10/2019
     Dated:______________                 By: _____________________________
                                              Hon. Josephine L. Staton
 9                                             United State District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
